

114 S391 IS: National Right-to-Work Act
U.S. Senate
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 391IN THE SENATE OF THE UNITED STATESFebruary 5, 2015Mr. Paul (for himself, Mr. McConnell, Mr. Hatch, Mr. Cornyn, Mr. Barrasso, Mr. Boozman, Mr. Cochran, Mr. Cruz, Mr. Heller, Mr. Lee, Mr. Risch, Mr. Roberts, Mr. Vitter, Mr. Wicker, and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo preserve and protect the free choice of individual employees to form, join, or assist labor
			 organizations, or to refrain from such activities.1.Short
 titleThis Act may be cited as the National Right-to-Work Act.2.Amendments to
			 the National Labor Relations Act(a)Rights of
 employeesSection 7 of the National Labor Relations Act (29 U.S.C. 157) is amended by striking except to and all that follows through authorized in section 8(a)(3).(b)Unfair labor
 practicesSection 8 of the National Labor Relations Act (29 U.S.C. 158) is amended—(1)in subsection (a)(3), by striking : Provided, That and all that follows through retaining membership;(2)in subsection (b)—(A)in paragraph (2), by striking or to discriminate and all that follows through retaining membership; and(B)in paragraph (5), by striking covered by an agreement authorized under subsection (a)(3) of this section; and(3)in subsection (f), by striking clause (2) and redesignating clauses (3) and (4) as clauses (2) and (3), respectively.3.Amendment to the
 Railway Labor ActSection 2 of the Railway Labor Act (45 U.S.C. 152) is amended by striking paragraph Eleven.